UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14174 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 58-2210952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ten Peachtree Place NE, 404-584-4000 Atlanta, Georgia 30309 (Address and zip code of principal executive offices) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $5 Par Value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 under the Securities Act.Yes þNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act. Yes ¨Noþ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes þNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filerþAccelerated filer¨Non-accelerated filer ¨Smaller reporting company ¨ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨No þ The aggregate market value of the registrant’s voting and non-voting common equity held by non-affiliates of the registrant, computed by reference to the price at which the registrant’s common stock was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, was $3,193,375,611. The number of shares of the registrant’s common stock outstanding as of February 15, 2012 was 117,099,662. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the Proxy Statement for the 2012 Annual Meeting of Shareholders (“Proxy Statement”) to be held May 1, 2012, are incorporated by reference in Part III. TABLE OF CONTENTS Page(s) Glossary of Key Terms 3 Forward-Looking Statements 4 Part I Item 1. Business 4 – 17 Distribution Operations 5 – 10 Retail Operations 10 – 12 Wholesale Services 12 - 14 Midstream Operations 14 – 15 Cargo Shipping 15 – 16 Other 16 –17 Item 1A. Risk Factors 17 – 29 Item 1B. Unresolved Staff Comments 29 Item 2. Properties 29 Item 3. Legal Proceedings 30 Item 4. Mine Safety Disclosures 30 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 30 – 31 Item 6. Selected Financial Data 31 – 32 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 – 53 Executive Summary 33 – 34 Results of Operations 34 – 40 Liquidity and Capital Resources 40 – 48 Critical Accounting Policies and Estimates 48– 53 Accounting Developments 53 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 54 – 57 Item 8. Financial Statements and Supplementary Data 58 – 108 Report of Independent Registered Public Accounting Firm 58 Management’s Report on Internal Control Over Financial Reporting 59 Consolidated Statements of Financial Position 60 – 61 Consolidated Statements of Income 62 Consolidated Statements of Comprehensive Income 63 Consolidated Statements of Equity 64 Consolidated Statements of Cash Flows 65 Note 1 – Organization and Basis of Presentation 66 Note 2 – Significant Accounting Policies and Methods of Application 66 – 79 Note 3 – Merger with Nicor 79 – 81 Note 4 – Fair Value Measurements 81 – 83 Note 5 – Derivative Instruments 83 – 85 Note 6 – Employee Benefit Plans 86 – 89 Note 7 – Stock-based and Other Incentive Compensation Plans and Agreements 90 – 93 Note 8 – Debt 94 – 96 Note 9 – Equity 97 Note 10 – Non-Wholly-Owned Entities 98 – 99 Note 11 – Commitments, Guarantees and Contingencies 100 – 104 Note 12 – Income Taxes 104 – 105 Note 13 – Segment Information 106 – 108 Note 14 – Selected Quarterly Financial Data (Unaudited) Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information Part III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions and Director Independence Item 14. Principal Accounting Fees and Services Part IV Item 15. Exhibits, Financial Statement Schedules 111 – 120 Signatures 121 Schedule II 122 2 GLOSSARY OF KEY TERMS AGL Capital AGL Capital Corporation AGL Credit Facility $1.3 billion credit agreement entered into by AGL Capital to support the AGL Capital commercial paper program Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Bridge Facility Credit agreement entered into by AGL Capital Corporation to finance a portion of the Nicor merger Central Valley Central Valley Gas Storage, LLC Chattanooga Gas Chattanooga Gas Company Chicago Hub A venture of Nicor Gas, which provides natural gas storage and transmission-related services to marketers and gas distribution companies California Commission California Public Utilities Commission, the agency that regulates utilities in California EBIT Earnings before interest and taxes, a non-GAAP measure that includes operating income and other income and excludes financing costs, including interest on debt and income tax expense each of which we evaluate on a consolidated level. As an indicator of our operating performance, EBIT should not be considered an alternative to, or more meaningful than, earnings before income taxes, or net income attributable to AGL Resources Inc. as determined in accordance with GAAP ERC Environmental remediation costs associated with our distribution operations segment which are generally recoverable through rate mechanisms FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission Fitch Fitch Ratings Florida Commission Florida Public Service Commission, the state regulatory agency for Florida City Gas GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Georgia Natural Gas The name under which SouthStar does business in Georgia Golden Triangle Storage Golden Triangle Storage, Inc. Hampton Roads Virginia Natural Gas’ pipeline project which connects its northern and southern pipelines Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily temperatures are less than 65 degrees Fahrenheit Heating Season The period from November through March when natural gas usage and operating revenues are generally higher because weather is colder Henry Hub A major interconnection point of natural gas pipelines in Erath, Louisiana where NYMEX natural gas future contracts are priced Horizon Pipeline Horizon Pipeline Company, LLC Illinois Commission Illinois Commerce Commission, the state regulatory agency for Nicor Gas Jefferson Island Jefferson Island Storage & Hub, LLC LIBOR London Inter-Bank Offered Rate LNG Liquefied natural gas LOCOM Lower of weighted average cost or current market price Magnolia Magnolia Enterprise Holdings, Inc. Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Merger Agreement Agreement and Plan of Merger, dated December 6, 2010, as amended by and among the Company, Nicor, Apollo AcquisitionCorp, an Illinois corporation and wholly owned subsidiary of the Company and Ottawa Acquisition LLC, an Illinois Limited Liability Company and a wholly owned subsidiary of the Company MGP Manufactured gas plant Moody’s Moody’s Investors Service New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Nicor Inc. - an acquisition completed in December 2011 and former holding company of Nicor Gas Nicor Advanced Energy Prairie Point Energy, LLC, doing business as Nicor Advanced Energy Nicor Gas Northern Illinois Gas Company, doing business as Nicor Gas Company Nicor Gas Credit Facility $700 million credit facility entered into by Nicor Gas to support its commercial paper program Nicor Services Nicor Energy Services Company Nicor Solutions Nicor Solutions, LLC NUI NUI Corporation – an acquisition completed in November 2004 NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of goods sold, that excludes operation and maintenance expense, depreciation and amortization, taxes other than income taxes, and gains or losses on the sale of our assets; these items are included in our calculation of operating income as reflected in our Consolidated Statements of Income. Operating margin should not be considered an alternative to, or more meaningful than, operating income as determined in accordance with GAAP OTC Over-the-counter Pad gas Volumes of non-working natural gas used to maintain the operational integrity of the natural gas storage facility PBR Performance-based rate, a regulatory plan that provided economic incentives based on natural gas cost performance PGA Purchased Gas Adjustment Piedmont Piedmont Natural Gas Company, Inc. Pivotal Utility Pivotal Utility Holdings, Inc., doing business as Elizabethtown Gas, Elkton Gas and Florida City Gas PP&E Property, plant and equipment S&P Standard & Poor’s Ratings Services Sawgrass Storage Sawgrass Storage, LLC SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. Seven Seas Seven Seas Insurance Company, Inc. SNG Substitute natural gas, a synthetic form of gas manufactured from coal SouthStar SouthStar Energy Services LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program Tennessee Authority Tennessee Regulatory Authority, the state regulatory agency for Chattanooga Gas Term Loan Facility $300 million credit agreement entered into by AGL Capital to repay the $300 million senior notes due in 2011 TEU Twenty-foot equivalent unit, a measure of volume in containerized shipping equal to one 20-foot-long container Triton Triton Container Investments LLC, a cargo container leasing company in which we have an investment Tropical Shipping A wholly owned business and a carrier of containerized freight in the Bahamas and the Caribbean region VaR Value at risk is defined as the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability Virginia Natural Gas Virginia Natural Gas, Inc. Virginia Commission Virginia State Corporation Commission, the state regulatory agency for Virginia Natural Gas WACOG Weighted average cost of gas WNA Weather normalization adjustment 3 Forward-Looking Statements Certain expectations and projections regarding our future performance referenced in this section and elsewhere in this report, as well as in other reports and proxy statements we file with the SEC or otherwise release to the public and on our website are forward-looking statements within the meaning of the United States federal securities laws and are subject to uncertainties and risks, as itemized in Item 1A “Risk Factors”, in this Form 10-K. Senior officers and other employees may also make verbal statements to analysts, investors, regulators, the media and others that are forward-looking. Forward-looking statements involve matters that are not historical facts, and because these statements involve anticipated events or conditions, forward-looking statements often include words such as "anticipate," "assume," “believe,” "can," "could," "estimate," "expect," "forecast," "future," “goal,” "indicate," "intend," "may," “outlook,” "plan," “potential,” "predict," "project,” “proposed,” "seek," "should," "target," "would," or similar expressions. You are cautioned not to place undue reliance on our forward-looking statements. Our expectations are not guarantees and are based on currently available competitive, financial and economic data along with our operating plans. While we believe that our expectations are reasonable in view of currently available information, our expectations are subject to future events, risks and uncertainties, and there are numerous factors - many beyond our control - that could cause our actual results to vary significantly from our expectations. Such events, risks and uncertainties include, but are not limited to, changes in price, supply and demand for natural gas and related products; the impact of changes in state and federal legislation and regulation including any changes related to climate change; actions taken by government agencies on rates and other matters; concentration of credit risk; utility and energy industry consolidation; the impact on cost and timeliness of construction projects by government and other approvals, development project delays, adequacy of supply of diversified vendors, unexpected change in project costs, including the cost of funds to finance these projects; limits on pipeline capacity; the impact of acquisitions and divestitures; our ability to integrate successfully operations that we have or may acquire or develop in the future, including those of Nicor, and realize cost savings and any other synergies related to any such integration, or the risk that any such integration could be more difficult, time-consuming or costly than expected;uncertainty of our expected financial performance following the recent completion of the Nicor merger; disruption from the recent Nicor merger making it more difficult to maintain relationships with customers, employees or suppliers; direct or indirect effects on our business, financial condition or liquidity resulting from any change in our credit ratings resulting from the recent merger with Nicor or otherwise or any change in the credit ratings of our counterparties or competitors; interest rate fluctuations; financial market conditions, including recent disruptions in the capital markets and lending environment and the current economic downturn; and general economic conditions; uncertainties about environmental issues and the related impact of such issues; the impact of changes in weather, including climate change, on the temperature-sensitive portions of our business; the impact of natural disasters such as hurricanes on the supply and price of natural gas; acts of war or terrorism; the outcome of litigation; and other factors discussed elsewhere herein and in our filings with the SEC. We caution readers that the important factors described elsewhere in this report, among others, could cause our business, results of operations or financial condition to differ significantly from those expressed in any forward-looking statements. There also may be other factors that we cannot anticipate or that are not described in this report that could cause results to differ significantly from our expectations. Forward-looking statements are only as of the date they are made. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information or otherwise, except as required under United States federal securities law. PART I ITEM 1. BUSINESS Unless the context requires otherwise, references to “we,” “us,” “our,” the “company” and “AGL Resources” are intended to mean consolidated AGL Resources Inc. and its subsidiaries. The operations and businesses described in this filing are owned and operated, and management services provided, by distinct direct and indirect subsidiaries of AGL Resources. AGL Resources was organized and incorporated in 1995 under the laws of the State of Georgia. Merger with Nicor On December 9, 2011, we closed our merger with Nicor and created a combined company with increased scale and scope in the distribution, storage and transportation of natural gas. We are now the nation’s largest natural gas distribution company based on customer count. In accordance with the Merger Agreement, each share of Nicor common stock outstanding at the Effective Time (as defined in the Merger Agreement), other than shares to be cancelled, and Dissenting Shares (as defined in the Merger Agreement), was converted into the right to receive consideration consisting of (i) $21.20 in cash and (ii) 0.8382 shares of AGL Resources common stock. Fractional shares were not issued in connection with the merger as Nicor shareholders who would have been entitled to receive a fraction of a share of AGL Resources common stock received cash settlements. Additionally, cash was paid to repurchase stock options and restricted stock units that were awarded for pre-merger services. The total purchase consideration of $2.5 billion paid to Nicor shareholders was primarily based on the number of Nicor shares outstanding on December 9, 2011, and the volume-weighted average price of AGL Resources common stock on December 8, 2011. 4 In connection with the Nicor merger, the headquarters of our distribution operations segment moved to Naperville, Illinois during December 2011 and we agreed not to initiate a rate proceeding that would increase our base rates effective prior to December 7, 2014. We have committed to maintain 2,070 full-time equivalent employees involved in the operation of Nicor Gas for a period of three years and maintain the personnel numbers in specific areas of safety oversight of the Nicor Gas system for a period of at least five years. Additionally, we are required to maintain the same level of corporate philanthropy within the communities that Nicor Gas serves. See the following discussions for more information on the impacts of the Nicor merger on our business. Additionally, see the Executive Summary within Management’s Discussion and Analysis of Financial Condition and Results of Operations, as well as Note 3 to our consolidated financial statements under Item 8 herein, for additional information on the merger. During 2011, we recorded approximately $68 million ($55 million net of tax) of transaction expenses associated with the merger with Nicor. These costs are expensed as incurred. The effects of Nicor’s results of operations and financial condition on our 2011 results include activity from December 10, 2011 through December 31, 2011. Nature of Our Business We are an energy services holding company whose principal business is the distribution of natural gas in seven states - Illinois, Georgia, Virginia, New Jersey, Florida, Tennessee and Maryland – through our seven natural gas distribution utilities, including, as a result of the Nicor merger, Nicor Gas. At December 31, 2011, our seven utilities served approximately 4.5 million end-use customers. In addition to our primary business of the distribution of natural gas, we are involved in several related and complementary businesses. Our retail operations segment serves more than one million retail customers and markets natural gas and related home services to end-use customers in Georgia, Illinois, Ohio, Florida and New York. Our wholesale services segment provides natural gas storage arbitrage and related activities, natural gas asset management and related logistics activities for each of our utilities as well as for non-affiliated companies. Our midstream operations segment provides natural gas storage arbitrage and related activities and engages in the development and operation of high-deliverability natural gas storage assets. As a result of the Nicor merger we are also involved in the shipping industry through our cargo shipping segment, which owns and operates Tropical Shipping, one of the largest containerized cargo carriers serving the Bahamas and the Caribbean. In connection with the completion of the Nicor merger on December 9, 2011, we revised our operating segments to be the following five operating and reporting segments — distribution operations, retail operations, wholesale services, midstream operations, cargo shipping and one non-operating segment — other. These segments are consistent with how management views and manages our businesses. For additional information on our segments, see Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” under the caption “Results of Operations” and Note 13 to our consolidated financial statements under Item 8 herein. Distribution Operations Our distribution operations segment is the largest component of our business and includes seven natural gas local distribution utilities. These utilities construct, manage and maintain intrastate natural gas pipelines and distribution facilities and include: Utility State Number of customers (in thousands) Approximate miles of pipe Nicor Gas (1) Illinois Atlanta Gas Light Georgia Virginia Natural Gas Virginia Elizabethtown Gas New Jersey Florida City Gas Florida Chattanooga Gas Tennessee 62 Elkton Gas Maryland 6 Total Customers as of December 31, 2011. The focus on the design of our distribution operations is the delivery of safe and reliable natural gas to our end-users. In integrating Nicor Gas into our existing distribution operations, we plan to focus on the standardization of operational processes along with continuing to focus on delivering superior customer service. 5 Competition and Customer Demand All of our utilities face competition from other energy products. Our principal competition is from electric utilities and oil and propane providers serving the residential and commercial markets throughout our service areas. Additionally, the potential displacement or replacement of natural gas appliances with electric appliances is a competitive factor. Competition for space heating and general household and small commercial energy needs generally occurs at the initial installation phase when the customer or builder makes decisions as to which types of equipment to install. Customers generally continue to use the chosen energy source for the life of the equipment. Customer demand for natural gas could be affected by numerous factors, including: · changes in the availability or price of natural gas and other forms of energy · general economic conditions · energy conservation · legislation and regulations · the capability to convert from natural gas to alternative fuels · weather · new commercial construction and · new housing starts. Over the last two years there has been some improvement in the economic conditions within the areas we serve. However, there continue to be high rates of unemployment and depressed housing markets with high inventories, significantly reduced new home construction and a slow-down in new commercial development. As a result, we have experienced slight customer losses in our distribution operations segment. Excluding Nicor Gas, our year-over-year consolidated utility customer gain rate was 0.1% in 2011, compared to a loss rate of (0.1)% for 2010. We anticipate overall competition and customer trends in 2012 to be similar to our 2011 results. For the full year 2011 the customer count of Nicor Gas increased by 0.4% compared to 0.2% for 2010. We continue to mitigate the effects of the current economic conditions on our business through our use of a variety of targeted marketing programs designed to attract new customers and to retain existing customers. These efforts include working to add residential customers, multifamily complexes and commercial customers who use natural gas for purposes other than space heating, as well as evaluating and launching new natural gas related programs, products and services to enhance customer growth, mitigate customer attrition and increase operating revenues. The natural gas related programs generally emphasize natural gas as the fuel of choice for customers and seek to expand the use of natural gas through a variety of promotional activities. In addition, we partner with numerous third-party entities such as builders, realtors, plumbers, mechanical contractors, architects and engineers to market the benefits of natural gas appliances and to identify potential retention options early in the process for those customers who might consider converting to alternative fuels. We work with regulators and state agencies in each of our jurisdictions to educate customers throughout the year about energy costs in advance of the Heating Season, and to ensure that those customers qualifying for the Low Income Home Energy Assistance Program and other similar programs receive any needed assistance. We expect to continue this focus for the foreseeable future. We have also worked with the Virginia Commission, the Tennessee Authority and the New Jersey BPU to educate our customers about energy efficiency and conservation and to provide rebates and other incentives for the purchase of high-efficiency natural gas-fueled equipment. Additionally, we provide rebates and other incentives to our Nicor Gas customers through similar energy efficiency plans. Sources of Natural Gas Supply We purchase natural gas supplies in the open market by contracting with producers and marketers. We also purchase transportation and storage services from interstate pipelines that are regulated by the FERC. When firm pipeline services are temporarily not needed, we may release the services in the secondary market under FERC-approved capacity release provisions, with proceeds reducing the cost of natural gas charged to customers for most of our utilities. Peak-use requirements are met through utilization of company-owned storage facilities, pipeline transportation capacity, purchased storage services and other supply sources, arranged by eitherour transportation customers or us. We have been able to obtain sufficient supplies of natural gas to meet customer requirements. We believe natural gas supply and pipeline capacity will be sufficiently available to meet market demands in the foreseeable future. 6 Utility Regulation and Rate Design Rate Structures Our utilities operate subject to regulations and oversight of the state regulatory agencies in each of the seven states served by our utilities with respect to rates charged to our customers, maintenance of accounting records and various service and safety matters. Rates charged to our customers vary according to customer class (residential, commercial or industrial) and rate jurisdiction. These agencies approve rates designed to provide us the opportunity to generate revenues to recover all prudently incurred costs, including a return on rate base sufficient to pay interest on debt and provide a reasonable return for our shareholders. Rate base generally consists of the original cost of utility plant in service, working capital and certain other assets; less accumulated depreciation on utility plant in service and net deferred income tax liabilities, and may include certain other additions or deductions. The natural gas market for Atlanta Gas Light was deregulated in 1997. Accordingly, Marketers, rather than a traditional utility, sell natural gas to end-use customers in Georgia and handle customer billing functions. The Marketers file their rates monthly with the Georgia Commission. As a result of operating in a deregulated environment, Atlanta Gas Light's role includes: · distributing natural gas for Marketers · constructing, operating and maintaining the gas system infrastructure, including responding to customer service calls and leaks · reading meters and maintaining underlying customer premise information for Marketers · planning and contracting for capacity on interstate transportation and storage systems Atlanta Gas Light earns revenue by charging rates to its customers based primarily on monthly fixed charges that are periodically adjusted. The Marketers add these fixed charges to customer bills. This mechanism, called a straight-fixed-variable rate design, minimizes the seasonality of Atlanta Gas Light’s revenues since the monthly fixed charge is not volumetric or directly weather dependent. With the exception of Atlanta Gas Light, the earnings of our regulated utilities can be affected by customer consumption patterns that are a function of weather conditions and price levels for natural gas. Specifically, customer demand substantially increases during the Heating Season when natural gas is used for heating purposes. We have various mechanisms, such as weather normalization mechanisms at some of our utilities which limit our exposure to weather changes within typical ranges in the utilities’ respective service areas. All of our utilities, excluding Atlanta Gas Light, are authorized to use natural gas cost recovery mechanisms that allow them to adjust their rates to reflect changes in the wholesale cost of natural gas and to ensure they recover all of the costs prudently incurred in purchasing gas for their customers. Since Atlanta Gas Light does not sell natural gas directly to its end-use customers, it does not need or utilize a natural gas cost recovery mechanism. However, Atlanta Gas Light does maintain inventory for the Marketers in Georgia and recovers the cost of this gas through recovery mechanisms approved by the Georgia Commission. In addition to natural gas recovery mechanisms, we have other cost recovery mechanisms, such as riders, which vary by utility but allow us to recover certain costs such as environmental remediation and energy efficiency plans. In traditional rate designs, utilities recover a significant portion of their fixed customer service and pipeline infrastructure costs based on assumed natural gas volumes used by our customers. Three of our utilities have “decoupled” regulatory mechanisms in place that encourage conservation. We believe that separating, or decoupling, the recoverable amount of these fixed costs from the customer throughput volumes, or amounts of natural gas used by our customers, allows us to encourage our customers’ energy conservation and ensures a more stable recovery of our fixed costs. 7 The following table provides regulatory information for our six largest utilities. Nicor Gas Atlanta Gas Light Virginia Natural Gas Elizabethtown Gas Florida City Gas Chattanooga Gas Authorized return on rate base (1) % Estimated 2011 return on rate base (2) N/A % Authorized return on equity (1) % Estimated 2011 return on equity (2) N/A % Authorized rate base % of equity (1) % Rate base included in 2011 return on equity (in millions) (2) $ 92 Weather normalization (3) ü ü ü Decoupled or straight-fixed-variable rates (4) ü ü Regulatory infrastructure program rates (5) ü ü Bad debt rider (6) ü Synergy sharing policy (7) ü Last decision on change in rates (8) Oct. 2009 Oct. 2010 Dec 2011 Dec. 2009 N/A May 2010 The authorized return on rate base, return on equity, and percentage of equity were those authorized as of December 31, 2011. Estimates based on principles consistent with utility ratemaking in each jurisdiction. Involves regulatory mechanisms that allow us to recover our costs in the event of unseasonal weather, but are not direct offsets to the potential impacts of weather and customer consumption on earnings. These mechanisms are designed to help stabilize operating results by increasing base rate amounts charged to customers when weather is warmer than normal and decreasing amounts charged when weather is colder than normal. Decoupled and straight-fixed-variable rate designs allow for the recovery of fixed customer service costs separately from assumed natural gas volumes used by our customers. The decoupled rate design for Virginia Natural Gas expired in December 2011. Includes programs that update or expand our distribution systems and liquefied natural gas facilities. Involves the recovery (or refund) of the amount of bad debt expense over (or under) an established benchmark expense. Involves the recovery of 50% of net synergy savings achieved on future acquisitions. In connection with the Nicor merger, we agreed not to initiate a rate proceeding that would increaseour base rates for Nicor Gas effective prior to December 9, 2014. Recent Regulatory Actions Nicor Gas In May 2011, the Illinois Commission approved an energy efficiency plan for Nicor Gas pursuant to an Illinois law that requires local gas distribution utilities to establish plans to achieve specified energy savings goals and provides utilities with a rider to collect the costs from customers. Under its approved plan, we estimate that Nicor Gas would bill approximately $155 million to customers under the rider, over a three year period which commenced June 1, 2011, to fund the costs of various energy savings programs identified in the filing. This new energy efficiency plan rider replaced the rider previously in effect. The costs under the rider are subject to annual review by the Illinois Commission. On July 1, 2009, Nicor Gas filed a petition seeking re-approval from the Illinois Commission of the operating agreement that governs many inter-company transactions between Nicor Gas and its affiliates. The petition was filed pursuant to a requirement contained in the Illinois Commission order approving Nicor Gas’s most recent general rate increase and requested that the operating agreement be re-approved without change. A number of parties intervened in the proceeding (the “operating agreement proceeding”) and sought modifications on a prospective basis to the operating agreement. Among the proposals were several by the Illinois Commission Staff and intervenors that would preclude Nicor Gas from continuing to provide certain services to support warranty products that are sold by Nicor Services. Specifically, Nicor Services had used Nicor Gas personnel to assist in some sales solicitation for these warranty products. The Illinois Commission was required to evaluate future transactions between Nicor Gas and its affiliates in connection with the joint application of AGL Resources, Nicor and Nicor Gas for approval of the merger of AGL Resources and Nicor (the “merger proceeding”). The Illinois Commission Administrative Law Judge assigned to the merger proceeding decided to address the matters raised in the operating agreement proceeding in the merger proceeding. As a result, Nicor Gas is no longer permitted to use its call center personnel to solicit its affiliates’ products, most notably the warranty products. This is not expected to have a material impact on our results of operations, cash flows and financial condition. On January 1, 2000, Nicor Gas instituted a PBR plan for natural gas costs. Under the PBR plan, Nicor Gas’ total gas supply costs were compared to a market-sensitive benchmark. Savings and losses relative to the benchmark were determined annually and shared equally with sales customers. The PBR plan was terminated effective January 1, 2003. The PBR plan is currently under review by the Illinois Commission as there are allegations that Nicor Gas acted improperly in connection with the PBR plan. In February 2012, we committed to astipulated resolution of issues with the Illinois Commission, which includes crediting Nicor Gas customers $64 million, but does not constitute an admission of fault. Thestipulated resolution issubject to review and approval by the Illinois Commission. The Citizens Utility Board and the Illinois Attorney General's Office are not parties to thestipulation resolution and continue to pursue their claims in this proceeding. Evidentiary hearings on this matter are scheduled to begin on February 28, 2012. We do not expect thestipulated resolution to affect our 2011 or 2012 Consolidated Statements of Income, as the $64 million proposed credit is consistent with the estimated liability we recorded for this matter as part of our accounting for the merger with Nicor. For more information on the PBR plan see Note 11 to our consolidated financial statements under Item 8 herein. 8 On February 2, 2010, the Illinois Commission approved Nicor Gas’ previously filed bad debt rider. This rider provides for the recovery from (orcredit to) Nicor Gas customers of the difference between Nicor Gas’ actual bad debt experience on an annual basis and the $63 million benchmark bad debt expense included in its base rates for the respective year. Costs incurred for bad debt expense are subject to annual review by the Illinois Commission. Virginia Natural Gas On December 20, 2011, the Virginia Commission approved an annual increase of $11 million in base rate revenues and established an authorized return on equity of 10% for Virginia Natural Gas with an overall return on rate base set at 7.38%. Additionally, $3.1 million of costs previously recovered through base rates will now be recovered through the company’s gas cost recovery rate. Customer’s bills will be credited to refund the difference between the final approved rates and an interim rate increase, which began with usage on and after October 1, 2011. The new rate is expected to increase the average residential customer’s monthly bill by less than $3.50 per month depending on usage. Environmental Remediation Costs We are subject to federal, state and local laws and regulations governing environmental quality and pollution control. These laws and regulations require us to remove or remedy the effect on the environment of the disposal or release of specified substances at current and former operating sites. The following table provides more information on the costs related to remediation of our former MGP operating sites. In millions Cost estimate range (1) Amount recorded Expected costs over next twelve months Illinois $134 - $216 $ $
